Motion for a new trial, from Richland district. The defendant being a practicing attorney, claimed the privilege of addressing the jury on the trial, which the court, Grimke, J., refused to allow him, as he had two gentlemen of the bar engaged in the cause on his-part. This was the only ground for the motion.
This court were all of opinion the defendant was entitled to plead his own cause, notwithstanding he had counsel employed with him. But a new trial was nevertheless refused, as justice appeared to have been done in the case.